UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4466


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OMAR LOPEZ-VERDIN,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:08-cr-00191-NCT-1)


Submitted:   March 23, 2010                 Decided:   April 15, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.    Terry Michael Meinecke, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Omar     Lopez-Verdin         pled       guilty,      pursuant           to   a     plea

agreement,     to    one    count     of    illegal         reentry     of    an      aggravated

felon after removal, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).      The district court sentenced Lopez-Verdin to 78 months’

imprisonment.         Lopez-Verdin now appeals.                    Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating   that       the     appeal    raises          no    meritorious          grounds        but

questioning      whether        the       78-month          sentence        is        reasonable.

Lopez-Verdin        was     informed       of    his     right     to       file      a    pro    se

supplemental        brief    but    has     not      done    so,      and    the      Government

declined to file a brief.             We affirm.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.      Our review of the transcript of the plea hearing leads

us to conclude that the district court substantially complied

with   the     mandates       of    Fed.        R.     Crim.     P.     11       in    accepting

Lopez-Verdin’s guilty plea and that Lopez-Verdin’s substantial

rights were not infringed.                 Critically, the transcript reveals

that the district court ensured that the plea was supported by

an independent factual basis and that Lopez-Verdin entered the

plea   knowingly      and     voluntarily            with   an   understanding             of    the

attendant consequences.             See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).

                                                2
             Turning to Lopez-Verdin’s sentence, we review it under

an abuse-of-discretion standard.                   Gall v. United States, 552

U.S. 38, 51 (2007).          In conducting this review, we first examine

the sentence for “significant procedural error, such as failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18   U.S.C.]      § 3553(a)      [(2006)]      factors,       selecting      a    sentence

based   on    clearly      erroneous      facts,     or    failing       to   adequately

explain the chosen sentence.”               Id.    “When rendering a sentence,

the district court must make an individualized assessment based

on    the    facts      presented,”       applying    the       “relevant         § 3553(a)

factors     to    the    specific     circumstances”        of    the    case      and   the

defendant, and “must state in open court the particular reasons

supporting       its    chosen    sentence.”         United       States      v.    Carter,

564 F.3d 325, 328 (4th Cir. 2009) (internal quotation marks and

emphasis omitted).

             If the sentence is free of procedural error, we then

consider      the       substantive       reasonableness         of     the       sentence,

“tak[ing]        into   account     the    totality       of     the    circumstances.”

Gall, 552 U.S. at 51.            If the sentence is within the appropriate

Guidelines range, this court applies a presumption on appeal

that the sentence is reasonable.                  See United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).



                                            3
               Here,        the     district         court      correctly       calculated         the

advisory Guidelines range and heard argument from the parties on

the appropriate sentence and allocution from Lopez-Verdin.                                          In

declining        to     grant       Lopez-Verdin’s              request     for     a     downward

departure       on     the    basis        of    cultural        assimilation,          the    court

explained that such departure was not appropriate in light of

Lopez-Verdin’s age upon entry to the United States, criminal

record, and knowledge that his return to the United States after

deportation was prohibited.                     Further, neither counsel nor Lopez-

Verdin    offers       any        grounds       to   rebut      the     presumption      that      the

within-Guidelines            sentence       is       reasonable.          Thus,    we     conclude

that     the    district           court    did          not    abuse     its   discretion         in

sentencing Lopez-Verdin.

               We     therefore       affirm         the       district    court’s      judgment.

This     court        requires       that        counsel         inform     Lopez-Verdin,          in

writing,       of     the    right    to        petition       the    Supreme     Court       of   the

United States for further review.                          If Lopez-Verdin requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                                Counsel’s motion must

state that a copy thereof was served on Lopez-Verdin.

               We dispense with oral argument because the facts and

legal    contentions          are     adequately           presented       in    the    materials



                                                     4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5